Citation Nr: 1108477	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-27 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1948 to June 1950.  He died in May 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the New RO.


FINDINGS OF FACT

1.  The Veteran died in May 2007 due to multiorgan failure that was a consequent of septic shock due to a bowel perforation; an abdominal aortic aneurysm also contributed to his death.

2.  During the Veteran's lifetime, service connection had been established for frostbite of the feet, flat feet, residuals of a left inguinal hernia and anxiety reaction.

3.  The service-connected frostbite of the feet (rated as 10 percent disabling when the Veteran died) is not shown to have caused or materially contributed in producing or accelerating the Veteran's demise.

4.  The Veteran is not shown to have manifested complaints or findings referable to an abdominal aortic aneurysm or an related peripheral artery disease in service or for many years after service.

5.  Neither the abdominal aortic aneurysm nor any related peripheral artery disease in shown to be due to an event or incident of the Veteran's periods of active service; nor is either shown to have been caused or aggravated by the service-connected frostbite of the feet.  

6.  The fatal bowel perforation suffered following surgery to repair the abdominal aortic aneurysm is not shown to have been due to any event or incident of his active service.  


CONCLUSIONS OF LAW

1.  The Veteran did not a disability manifested by abdominal aortic aneurysm or a bowel perforation due to disease or injury that was incurred in or aggravated by active service; nor may any peripheral artery disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The service-connected disabilities including the residuals of frostbite of the feet did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.201, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Where there is a VCAA notice deficiency, the United States Supreme Court (Supreme Court) in Shinseki v. Sanders, 129 S. Ct. 1696 (2009) has held that not all VCAA notice errors will be presumed prejudicial to the Veteran.  The Supreme Court agreed with the Court that the only harmful VCAA error is where the claimant has not been adequately informed of how to substantiate the claim; whereas, the notice errors pertaining to who obtains what evidence and informing the claimant that she can submit additional information are not harmful unless the claimant states otherwise.  Id.  

Where the notice error is not harmful, and the claimant here has not otherwise indicated that it was, the Board can address the matter without further remand.

Some methods of demonstrating that the purpose of VCAA notice was not frustrated include: showing that any defect in notice was cured by actual knowledge on the part of an appellant that certain evidence (missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it; establishing that a reasonable person could be expected to understand what was still needed based on the notice provided; or demonstrating the impossibility of a benefit being awarded as a matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also, George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The RO provided a VCAA notice letter to the appellant in July 2007, before the initial original adjudication of the DIC claim.  The letter notified the appellant of what information and evidence must be submitted to substantiate a claim for DIC benefits, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the Hupp notice requirements, the July 2007 letter gave the appellant an explanation of the evidence and information required to substantiate a DIC claim.  She was informed that evidence was needed showing that the Veteran's service-connected disabilities caused or contributed to his death and she was also notified to provide evidence that the condition contributing to his death was service related.  

The RO did not notify the appellant that the Veteran had service-connected disabilities at the time of his death.  However, there is evidence that the appellant had actual knowledge of these service-connected disabilities.  

In her claim the appellant specifically refers to the service connected frostbite of the feet and, although the specific disabilities were not listed, her Substantive Appeal notes he had other service-connected disabilities.  

The Board also observes that the appellant received a November 2007 rating decision regarding accrued benefits that showed which disabilities were service connected and which were not.

Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The Board concludes that the appellant has been afforded appropriate Hupp notice, and any defects in content of the notice have been cured by actual knowledge on the part of the appellant.

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was not provided with Dingess notice of evidence necessary to establish disability ratings or effective dates.  However, the appellant was given notice of what type of information and evidence she needed to substantiate the claim for service connection for the cause of death.

The record establishes that the appellant has been afforded a meaningful opportunity to participate in the adjudication of the claim.  Thus, there is no prejudice to the appellant in the Board's considering this case on its merits.

In addition, disability ratings and the rating schedule are not relevant to the benefit sought on appeal and any question as to the appropriate effective date to be assigned is moot as the claim has been denied.  

Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the appellant and is harmless error.

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim for service connection for the cause of the Veteran's death, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained as were pertinent treatment and hospitalization records.  A VA opinion was also obtained.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).   In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312.

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a particular matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The death certificate shows that the Veteran died in May 2007 as a result of multiorgan failure due to septic shock caused by or as a consequence of a bowel perforation.  The only disability listed as a significant condition contributing to death but not related to the cause of death was an abdominal aortic aneurysm.

The appellant here asserts that the Veteran's service-connected frostbite residuals contributed materially in producing the Veteran's demise.  

Prior to his death, a March 2007 rating decision had granted service connection for frostbite of the feet and assigned a 10 percent rating for each foot.

An October 2001 VA treatment record noted a possible abdominal aortic aneurysm.  In April 2002, VA treatment records reflected a more definitive presence of an abdominal aortic aneurysm.  

A February 2007 private treatment record indicated that the Veteran had had an abdominal aortic aneurysm since 1997.  A letter from his private physician dated in that same month indicated that the abdominal aortic aneurysm had been asymptomatic for 10 years but a recent CT scan revealed that it had increased to a size of 5.5 to 5.6 cm.  Aorta replacement surgery was recommended since the risk of rupture was much greater than the risk of treatment.

In April 2007, at non-VA medical facility, the Veteran underwent an elective abdominal aortic aneurysm resection, left to right femoral-femoral bypass with PTFE, and right lower extremity thrombectomy.  The complications of the procedure were identified as being a right iliac vein injury (sustained during the procedure) and a thrombosis of the right iliofemoral arterial system.  

There were no other complications during the procedure.  It was noted that the surgery had been made quite difficult due to diffuse and severe atherosclerotic disease.  

Postoperatively, the Veteran initially was in critical condition and had significant hypotension.  Over the course of the next few days, his blood pressure gradually stabilized, and he was weaned off all vasopressor agents.  

During the course of his hospitalization, the Veteran worsened and experienced vomiting with coffee ground vomitus.  He had a high white count and increasing abdominal distention.  He then underwent a laparotomy and was found to have a perforated sigmoid colon with peritonitis.  The impression was that of septic shock secondary to abdominal sources, versus nosocomial aspiration pneumonia.  He underwent a subtotal colectomy with ileostomy.  

A pathology report of the colon indicated that the overall gross and histological features favored an ischemic type of bowel injury.  Postoperatively, he was again severely hypotensive and was kept on vasopressors for several more days.  

Toward the end of the hospitalization, he did not respond to hemodynamic support and became more profoundly obtunded.  With the consent of his family, he was converted from hemodynamic support to comfort care and he died later that day.

There are two letters from the treating physicians that have been submitted in support of the appellant's claim.

A July 2007 letter from Dr. S. R. stated that the complications of the major surgery for peripheral vascular disease led to the Veteran's death and that the terminal events listed as the cause of death were related to the operation performed for his arterial pathology.  

An August 2007 letter from Dr. M. G. noted that the Veteran suffered frostbite to both legs and feet as a result of his service during the Korean War and underwent elective surgery in April 2007 for aneurysm repair and subsequently had severe hypotension that worsened the condition of his feet and legs.  He recovered, only to suffer a catastrophic colon perforation and abdominal and systemic sepsis that resulted in another bout of hypotension and poor circulation.  

Significantly, the physician added that, at the time of death, the Veteran's feet and toes were cyanotic and would have required amputation if he had survived.  

In April 2009, the Veteran's claims file was reviewed by a VA physician who reviewed and noted the pertinent aspects of the Veteran's medical history related to his frostbite and aneurysm resection.  

The VA medical reviewer opined that the septic shock secondary to colitis that resulted from a complication of aortic aneurysm repair was less likely than not secondary to cold injury suffered in 1950.  He opined that the Veteran's cold injury did not result in the development of an aortic aneurysm and that the two conditions were unrelated.  

In a June 2009 addendum, the VA physician further opined that it was less likely than not that the residuals of frostbite contributed to the Veteran's death.

Despite the appellant's contention, a preponderance of the evidence establishes that the service-connected frostbite of the feet did not cause or materially contribute in producing the Veteran's death.  

The letters offered by the two private physicians do not provide probative support for her claim.  

The letter from Dr. S. R. essentially linked the Veteran's death to complications stemming from the abdominal aortic aneurysm repair; there was no mention of frostbite of the feet being a causal or contributing factor.

The letter from Dr. M. G. acknowledged the Veteran's service-related frostbite of the feet, but did not link this to the Veteran's death as a causal or materially contributing factor.  

To the extent that the appellant may believe that the Veteran had poor circulation due to frostbite that contributed to his death, the physician did not state this in the letter.  

Dr. M. G. indicated that the initial aneurysm surgery and the colon perforation were the primary causes of the Veteran's hypotension and poor circulation.  Further, the physician only indicated that the poor circulation would have resulted in amputations involving the feet and toes had the Veteran lived.  

However, this was not a statement that would serve to clearly identify the service-connected frostbite residuals of the feet as playing a significant contributory role in producing the Veteran's death.  

In fact, the medical evidence is quite clear in showing that the Veteran's surgery had been complicated by diffuse and severe atherosclerotic changes involving the arterial system that included heavily calcified common femoral arteries of both legs.  For rating purposes, such generalized arterial disease would not be a manifestation readily attributable to the service-connected frostbite of the feet.  

Thus, in viewing these statements in the context of the entire medical record, there is not real showing that the service-connected residuals of frostbite of the feet either caused or played a significant secondary role in producing or accelerating the Veteran's death.

Given the overwhelming nature of the multiorgan failure demonstrated in this case, the opinion offered by the VA physician provides the most probative and direct evidence that the Veteran's service-connected frostbite disability was not related to his death.  The evidence clearly preponderates against the claim on the basis of a causal connection and on a contributory basis.

There is also no evidence that any of the Veteran's other service-connected disabilities had caused or materially contributed to his death.  

At the time of his death, service connection had also been established for flat feet, rated 10 percent disabling; residuals of a left inguinal hernia repair, rated at no percent disabling; and anxiety reaction, rated at no percent disabling.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  

In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  See 38 C.F.R. § 3.312(c) (2) and (3).  

The Veteran was not service connected for any condition involving a vital organ.  The flat feet, residuals of an inguinal hernia, and anxiety reaction were minor disabilities either minimally or noncompensably rated, and are not shown to have materially affected any of the Veteran's vital organs.  There is no evidence that any of the service-connected disabilities in any way contributed to or caused the Veteran's death.  

The Board also considered whether the Veteran's abdominal aortic aneurysm and bowel perforation were directly related to his service, but the record does not suggest that such relationships existed.  

Neither the abdominal aortic aneurysm nor the bowel perforation is shown to have been due to any event or incident of the Veteran's active service.  

The medical records show that the abdominal aortic aneurysm was first diagnosed in 1997, many years after service.  The Board notes that a lengthy lapse of time between a Veteran's discharge from service and any medical diagnosis of, or treatment for, a claimed disability is a factor that weighs against any claim for service connection.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record shows that the ischemic bowel perforation initially developed as part of the surgical procedure performed during the hospitalization at a non-VA medical facility.  The disease process is not shown by competent evidence to be linked an event or incident of the Veteran's period of active service or any of the service-connected disabilities.  

In light of the foregoing, the Board finds that a preponderance of the evidence is against the claim of service-connection for the cause of the Veteran's death.   



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


